Name: Commission Regulation (EU) NoÃ 55/2010 of 21Ã January 2010 establishing a prohibition of fishing for whiting in ICES zone IV and EC waters of IIa by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  international law;  Europe
 Date Published: nan

 22.1.2010 EN Official Journal of the European Union L 17/21 COMMISSION REGULATION (EU) No 55/2010 of 21 January 2010 establishing a prohibition of fishing for whiting in ICES zone IV and EC waters of IIa by vessels flying the flag of Belgium THE EUROPEAN COMMISSION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in Community waters and for Community vessels, in waters where catch limitations are required (3), lays down quotas for 2009. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein have exhausted the quota allocated for 2009. (3) It is therefore necessary to prohibit fishing for that stock and its retention on board, transhipment and landing, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated to the Member State referred to in the Annex to this Regulation for the stock referred to therein for 2009 shall be deemed to be exhausted from the date set out in that Annex. Article 2 Prohibitions Fishing for the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein shall be prohibited from the date set out in that Annex. It shall be prohibited to retain on board, tranship or land such stock caught by those vessels after that date. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2010. For the Commission, On behalf of the President, Fokion FOTIADIS Director-General for Maritime Affairs and Fisheries (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 261, 20.10.1993, p. 1. (3) OJ L 22, 26.1.2009, p. 1. ANNEX No E2/BE/NS/001 Member State Belgium Stock WHG/2AC4. Species WHG  Whiting (Merlangius merlangus) Zone IV and EC waters of IIa Date 14 November 2009